Citation Nr: 0900052	
Decision Date: 01/02/09    Archive Date: 01/14/09

DOCKET NO.  06-31 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 
percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to an initial evaluation in excess of 10 
percent for a left shoulder strain, residuals of a left 
humerus fracture (left shoulder disability).


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1983 to 
September 2003.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which granted service connection for a 
left shoulder disability and assigned a 10 percent 
evaluation, and a September 2005 rating decision of the RO in 
St. Petersburg, Florida, which granted service connection for 
PTSD and assigned a 50 percent rating.  In December 2007, VA 
proposed that the veteran's rating for PTSD be reduced to 
noncompensable.  In October 2008, the 50 percent evaluation 
was continued.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The veteran's current evaluation for his left shoulder 
disability was assigned based on a February 2005 general VA 
examination which included examination of his shoulder.  
Given the fact that the veteran has never been afforded a VA 
examination which focused exclusively on the severity of his 
left shoulder disability, and given the time that has passed 
since the last general examination, a new examination is 
needed to accurately rate the veteran's left shoulder 
disability.

The veteran was afforded a VA examination for his PTSD in 
December 2007.  The examiner declined to assign a diagnosis 
of PTSD, despite PTSD-like symptoms such as recurrent dreams, 
persistent avoidance, and feelings of detachment from others.  
It appears that the examiner questioned the veteran's 
stressors and found that they were part of the veteran's 
routine daily activities and that this made them less 
credible.  Here, the veteran's stressors have been verified 
and accepted by VA 


as part of the original grant of service connection.  
Further, the examiner declined to make an Axis I diagnosis, 
and further stated that the veteran no longer meets the full 
criteria for a diagnosis of PTSD based on the DSM-IV 
criteria.  The examiner fails to indicate how the veteran's 
mental situation has changed since the last VA examination of 
April 2005 in which PTSD was diagnosed.  The later diagnosis 
was predicated on a full examination with a recitation of the 
veteran's stressors.  However, service connection for PTSD 
has already been granted service connection and the severity 
of his stressors is no longer at issue.  The December 2007 
examiner also stated that the veteran does not have 
sufficient hyperarousal symptoms but did not explain what 
this means or why it excluded a PTSD diagnosis.  In 2005, the 
examiner indicated that the veteran met the criteria for PTSD 
and based that conclusion, in part on the fact the veteran 
isolates, experiences nightmares, tends to avoid, and that 
his symptoms are reexperienced, and include avoiding and 
arousal symptomatology.  A GAF of 55 was assigned.  In the 
2007 examination, the examiner notes that the veteran has 
recurring dreams with persistent avoidance behavior, 
increased arousal with interpersonal problems (short-lived 
relationships).  A GAF of 65 was assigned.  A new examination 
by a new VA examiner which addresses the requirements of 
38 C.F.R. § 4.130 (Diagnostic Code 9411) is required to 
accurately assess the veteran's service connected PTSD.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
examination for his left shoulder.  The 
entire claims file must be made 
available to the VA examiner.  
Pertinent documents should be reviewed.  
The examiner should conduct a thorough 
examination of the veteran's left 
shoulder, including a complete history 
and physical.  Any additional 
functional impairment due to pain or 
limitation of motion should be noted.



2.  Schedule the veteran for a psychiatric 
examination to determine the current 
severity of his service-connected PTSD.  
The claims folder should be made available 
to the examiner for review in conjunction 
with the examination.  The examiner must 
indicate in the report of examination that 
the claims file was reviewed.  All signs 
and symptoms of the service-connected 
psychiatric disorder should be reported in 
detail.  The examiner should also describe 
the impact of the veteran's psychiatric 
disorder on his occupational and social 
functioning, and specifically opine as to 
whether the veteran's PTSD renders him 
unemployable or to the extent that it 
interferes with employment.  The rationale 
for all opinions must be explained in 
detail, particularly if the diagnosis 
conflicts with a previous diagnoses.

3.  After completing the above action, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claim should be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case should be provided to the veteran 
and his representative.  After the 
veteran and his representative have had 
an adequate opportunity to respond, the 
appeal should be returned to the Board 
for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

